WARNER, Judge,
dissenting.
In denying the motion to suppress and then, on refusing to grant rehearing based on Bostick v. State, 554 So.2d 1153 (Fla.1989), the trial court specifically found that there was no evidence of intimidation of appellant by the officers boarding the bus. The court distinguished Bostick, noting that in Bostick the officers demanded the defendant’s ticket and blocked the exit. There was no indication that either tactic was used in this case, and the court defined this as an encounter rather than a detention. I think that satisfies Florida v. Bostick, and I see no need to reverse.